DETAILED ACTION
An amendment was received and entered on 2/22/2022.
Claims 5, 13, 15, 18, and 19 were canceled.
Claims 1, 4, 6-12, 14, 16, 17, 20, and 21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 6-10, and 21 are allowable. The restriction requirement between groups I and VII , as set forth in the Office action mailed on 5/1/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/1/2020 is withdrawn.  Claims 11, 12, 14, 16, 17, and 20, directed to methods of treating cancer are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In response to the reiterated requirement for an election of species mailed 12/22/2021, Applicant has elected “breast cancer”.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 16 recite the phrase “a CD39 imbalance”. The specification at page 16 recites the following passage: “CD39 imbalance, i.e., the CD39 level is increased in comparison to the level in a normal, healthy cell, tissue, organ or subject. The CD39 level is for example increased by an increased CD39 expression and activity, respectively.” The term id est (i.e.) means “that is to say” and is taken to convey a limiting definition in this instance. So, the term “imbalance” is interpreted as referring to an increase in CD39 expression or activity relative to some standard, and is not interpreted as encompassing a decrease in CD39 expression nor activity relative to some standard. However, the claim does not set forth any standard by which a comparison should be made, so the claims are indefinite. For example, it is unclear whether CD39 expression should be measured in a cell, tissue, or whole organism, and to what such a measurement should be compared. It is unclear if one measures CD39 in a cell in a diseased tissue, if that value can be compared to any type of healthy cell (or tissue or organism) or if the comparison must be made to a healthy cell of the same type. Accordingly, one of skill cannot know the metes and bounds of the claims. Claims 12, 14, 17, and 20 are included in the rejection because they depend from claim 11 or 16.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11, 14, 16, and 20 are drawn to methods of “preventing and/or treating” any disease that involves a “CD39 imbalance”.  Claims 12 and 17 are directed to methods of treating cancer that involves a CD39 imbalance. The elected species of disease is breast cancer. As discussed above, the phrase “CD39 imbalance” is defined in the specification as meaning increased CD39 expression or activity relative to the level in a normal, healthy cell, tissue, organ or subject. 
The specification teaches that the CD39 is an ectonucleotidase that converts ATP into ADP and AMP under physiological conditions and particularly in tumor microenvironments. This process can aid tumor immune evasion by decreasing the amount of extracellular ATP (where ATP can serve as a danger signal that summons dendritic cells and macrophages) and increasing the amount of extracellular adenosine (which is immunosuppressive) when AMP is further degraded by CD73. The prior art generally supports the notion that inhibition of CD39 has promise as an approach to cancer treatment.  See e.g. Bastid et al (Cancer Immunol Res; 3(3): 254-265, 2015), Montalbán del Barrio et al (Journal for ImmunoTherapy of Cancer (2016) 4:49, 16 pages), Hausler et al (Am J Transl Res 2014;6(2):129-139), and Sun et al (GASTROENTEROLOGY 2010;139:1030–1040, of record). See also Young et al (Cancer Discov; 4(8); 879–88, 2014) at page 882, first three paragraphs of section entitled Targeted Therapeutics Against Adenosine Generation”. 
However, the actual use of CD39 inhibitors to provide a therapeutic effect in disease in the prior art has been limited to preclinical animal models which are not necessarily predictive of results in actual disease or in humans. In this regard, Mak et al (Am J Transl Res 2014;6(2):114-118) reviewed the use of animal models in the development of cancer drugs and taught that the average rate of successful translation from animal models to clinical cancer trials is less than 8% (see abstract).  Mak also provides evidence of the unpredictability in the art of cancer treatment with drugs that were supported by sufficient scientific rationale and pre-clinical results to warrant clinical trials. Mak taught that although therapeutic cancer vaccines have been effective in initiating the immune response in animal models, this success generally does not translate to success in humans. Out of 23 Phase II/III clinical trials testing 17 distinct therapeutic anticancer vaccines, 18 of these studies failed. See page 116, paragraph bridging columns. Moreover, Young (2014, cited above) taught that while antibodies targeting CD39 have proven efficacy in mouse tumor models (abstract), inhibition of CD39 may have other deleterious effects.  Specifically, CD39 deficiency is associated with various physiologic disturbances, including glucose intolerance, insulin resistance, and increased levels of circulating fatty acids. CD39-deficient mice exhibit significantly increased bleeding times, a vascular prethrombotic state in basal conditions, and have been shown to spontaneously develop hepatocellular carcinoma, with a 70% incidence at 18 to 24 months of age for CD39 null mice.  Young concludes that these results “emphasize the need to further investigate the role of CD39 in cancer.” Thus while treatment of cancer by inhibition of CD39 expression is supported by a sound rationale and preclinical experimental results, there is also substantial unpredictability in the art, and there is substantial evidence that a sound rationale and preclinical results are usually insufficient to enable actual treatment of cancer in humans. 
With regard to the scope of the claims directed to prevention of disease, it is noted that cancer is generally caused by mutations leading to a loss of control of cell division. The disclosed invention appears to be directed to a means of treating established disease by inhibiting mechanisms by which existing tumors protect themselves from the immune system. There is no reason of record to conclude that the claimed methods will address the events that actually cause cancer (e.g. mutations in genes that control cellular proliferation), and therefore no reason to conclude that the claimed methods can prevent the occurrence of cancer.
As noted above, claims 11, 14, 16, and 20 are drawn to methods of “preventing and/or treating” any disease that involves a “CD39 imbalance”, and are not limited to the elected species of breast cancer. In the interest of compact prosecution, it is noted that this scope includes diseases in which increased CD39 is an adaptive response to a pathological condition (e.g. inflammatory conditions such as arthritis). For example, Moncrieffe et al (J Immunol 2010; 185:134-143, and 3 pages of Supplementary Data) taught that CD39 was overexpressed on T cells from the inflamed site of patients with juvenile arthritis (abstract), and Antonoli (Trends in Molecular Medicine, 19(6): 355-367, 2013) taught that CD39 activity helps promote an anti-inflammatory environment (abstract). Accordingly, since inhibition of CD39 would reasonably be expected to promote an inflammatory environment, one of skill in the art would have found no reason to believe that one could treat inflammatory diseases in which CD39 expression is increased by inhibiting expression of CD39. 
The instant specification provides evidence of the activity of CD39 antisense to inhibit CD39 expression and ATP degradation in JIYOYE lymphoma cells and primary human CD8+ T cells (Figs 10-12), but does not provide any example of cancer treatment or prevention, or of the treatment or prevention of inflammatory disorders in which CD39 is overexpressed.
In view of the nature of the invention and breadth of the claims, the state of the art and level of predictability in the art (particularly with regard to the unpredictability of translation of preclinical results in isolated tumor cells or cancer animal models to treatment of actual disease, and the uncertainty regarding unintended effects of CD39 inhibition such as promotion of cancer), and the lack of any working example of treatment or prevention of cancer, one of skill would have to perform undue experimentation in order to practice the invention as claimed. 

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. In the response filed 2/22/2022 Applicant addresses the role of CD39 in cancer and indicates that the literature recognizes CD39 as a general immune suppressant, and attaches two post-filing references describing the role of CD39 in human cancers. Applicant also asserts that CD39 is expressed in immune cells. The Office recognizes that CD39 is a general immune suppressant, that it can be involved in tumor evasion of the immune system, and that it is expressed in certain immune cells, as discussed in the rejection above.  However, these facts do not necessarily provide evidence of an enabling disclosure due to the breadth of the claims and the state and unpredictability of the art, as discussed in detail above. 

Conclusion
	Claims 1,4,6-10 and 21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635